DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100127851 by Olesen et al. in view of U.S. Patent Application Publication 20150192288 by Kim et al.
As to claim 1, Olesen teaches an appliance comprising a cabinet (fig. 1); a door 50; a console assembly 100 (fig. 2) mounted to the door and comprising a console cover 150 with top and bottom surfaces; a light source 112, wherein the console cover is formed at least in part of a non-clear material (para. 21).
While Olesen does not explicitly teach that the console cover is made of a resin, one of ordinary skill in the art would have understood that resins are well-known in the art as components of appliance console covers and would produce the structure of the 
Olesen does not teach a light blocking film on the top surface of the console cover that defines light pass-through openings.  Olesen teaches indicia 106 as graphical elements that may be “stenciled into, inlaid in, or otherwise associated with the console cover member 150” (para. 20).  One of ordinary skill in the art would have recognized as obvious to use a light blocking film as the indicia component taught by Olesen.  Kim teaches an appliance with a light blocking display film 110 mounted to the top of a console cover that prevents light from passing through a non-penetration, non-transparent portion 112 and a light pass-through portion 111 (para. 66).  Kim teaches that the film is structured so that a predetermined design may be formed to display information (para. 67) so that a user may recognize the display information (para. 69).  Kim teaches that the film 110 provide a further benefit of preventing penetration of moisture and foreign substances (para. 70).  One of ordinary skill in the art would have been motivated to use the light blocking film with the appliance taught by Olesen in order to recognize these benefits taught by Kim.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, Olesen teaches that the console cover may be entirely formed of a non-clear material (para. 21).
As to claim 8, Olesen teaches that its console cover may be or become at least partially translucent, but does not explicitly teach that the console cover is formed at least in part of a clear resin.  However, one of ordinary skill in the art would have 
As to claim 9, Kim teaches that the clear resin defines a light zone between top and bottom surfaces of the cover and the light zone is surrounded by non-clear resin (figs. 7 and 8).
As to claim 10, Olesen teaches a plurality of light sources 112 (fig. 2) below a bottom of the cover, wherein the light pass-through opening is one of a plurality of openings defined by the light blocking film upon the modification discussed above (see Kim, fig. 6, note light sources 131 and openings 111 in the film), wherein the light sources are aligned with the openings (Kim, fig. 6), and wherein the clear resin 170 (Kim, fig. 7) defines light zones between the top and bottom surfaces of the cover and aligned with the light sources and associated with the light pass-through openings 111, and wherein the light zones are surrounded by the non-clear resin (Kim, fig. 7, portions of cover 60 other than the clear portions 170 are non-clear).
As to claim 11, Olesen teaches that its appliance is a dishwasher.

Claims 3-5, 7, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100127851 by Olesen et al. in view of U.S. Patent Application Publication 20150192288 by Kim et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20120320615 by Englert.
As to claim 3, Olesen teaches that the console cover 150 has a thickness and outer and inner edges, and wherein the light source 112 is between the edges (fig. 2).  Olesen does not explicitly teach that the distance between the light source and the inner edge is at least three times greater than the thickness of the cover.  However, one of ordinary skill in the art would have recognized as obvious to make this minor modification to Olesen in view of Englert.
Englert teaches a generic illuminated component, similar in structure and function to the lighted display of Olesen.  The component comprises a light-guiding layer 10 (fig. 1), a light source 9, and a decorative element 5.  Structurally and functionally, the light guiding layer is equivalent to the console cover and the decorative element is equivalent to the light blocking film.  Englert also teaches pass-through openings 6 in the form of translucent regions in its decorative element to display text or other indicia that is illuminated from behind while the remaining portions of the decorative element are opaque (fig. 6).
Englert teaches that the light-guiding layer is substantially opaque (“substantially completely absorbs and/or scatters light,” para. 6).  It teaches that an element, such as a pigment, incorporated into the layer prevents undesirable light leakage from edge 
One of ordinary skill in the art would have recognized as obvious to position the light source of Olesen at a relatively much shorter distance to the top of the cover than to an edge and to produce the console cover to be substantially opaque in order to avoid light leakage at the edge while being cost-effective to produce, as taught by Englert.  One of ordinary skill in the art would have been motivated to make these modifications to the appliance of Olesen in view of the teachings of Englert in order to realize the known and clear benefits taught by Englert.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 4, one of ordinary skill in the art would have recognized as obvious to position the light source so that the distance between the light source and the outer edge is at least three times greater than the thickness of the console cover for the reasons discussed above in view of Englert.
As to claim 5, one of ordinary skill in the art would have recognized as obvious to have a non-clear resin of the console cover such that light that passes through the 
As to claim 7, Olesen teaches that its console cover extends between inner and outer ends and has and inner end that is exposed.  One of ordinary skill in the art would have recognized as obvious to have a non-clear resin of the console cover that is substantially opaque such that light bleed at the edge is not visible for the reasons discussed above in view of Englert.
As to claim 12, Olesen teaches a dishwasher comprising a cabinet (fig. 1); a tub 12; a door 50; a console assembly 100 (fig. 2) mounted to the door and comprising a console cover 150 with top and bottom surfaces and edges; a light source 112, wherein the console cover is formed at least in part of a non-clear material (para. 21).
While Olesen does not explicitly teach that the console cover is made of a resin, one of ordinary skill in the art would have understood that resins are well-known in the art as components of appliance console covers and would produce the structure of the console cover of Olesen with its explicitly taught characteristics.  For example, Kim teaches a console cover 80 made of a resin material (fig. 3, para. 55).
Olesen does not teach a light blocking film on the top surface of the console cover that defines light pass-through openings.  Olesen teaches indicia 106 as graphical elements that may be “stenciled into, inlaid in, or otherwise associated with the console cover member 150” (para. 20).  One of ordinary skill in the art would have recognized as obvious to use a light blocking film as the indicia component taught by Olesen.  Kim teaches an appliance with a light blocking display film 110 mounted to the top of a 
Olesen does not teach that its resin is substantially opaque such that visible light passes through the openings and light bleed at edges is not visible.  However, one of ordinary skill in the art would have recognized as obvious to make this modification to Olesen in view of Englert.
Englert teaches a generic illuminated component, similar in structure and function to the lighted display of Olesen.  The component comprises a light-guiding layer 10 (fig. 1), a light source 9, and a decorative element 5.  Structurally and functionally, the light guiding layer is equivalent to the console cover and the decorative element is equivalent to the light blocking film.  Englert also teaches pass-through openings 6 in the form of translucent regions in its decorative element to display text or other indicia that is illuminated from behind while the remaining portions of the decorative element are opaque (fig. 6).
Englert teaches that the light-guiding layer is substantially opaque (“substantially completely absorbs and/or scatters light,” para. 6).  It teaches that an element, such as a 
One of ordinary skill in the art would have recognized as obvious to have a non-clear resin of the console cover that is substantially opaque such that light that passes through the opening is visible and light is not visible at the edges.  Englert teaches benefits of using a resin with the requisite opaqueness to prevent light bleed at edges while allowing light to pass through openings.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 13, Olesen teaches that the console cover may be entirely formed of a non-clear material (para. 21).
As to claim 14, one of ordinary skill in the art would have recognized as obvious to position the light source of Olesen at a relatively much shorter distance to the top of the cover than to an edge and to produce the console cover to be substantially opaque in order to avoid light leakage at the edge while being cost-effective to produce, as taught by Englert.  One of ordinary skill in the art would have been motivated to make 
As to claim 15, one of ordinary skill in the art would have recognized as obvious to position the light source so that the distance between the light source and the outer edge is at least three times greater than the thickness of the console cover for the reasons discussed above in view of Englert.
As to claim 17, Olesen teaches that its console cover extends between inner and outer ends and has and inner end that is exposed.  One of ordinary skill in the art would have recognized as obvious to have a non-clear resin of the console cover that is substantially opaque such that light bleed at the edge is not visible for the reasons discussed above in view of Englert.
As to claim 18, Olesen teaches that its console cover may be or become at least partially translucent, but does not explicitly teach that the console cover is formed at least in part of a clear resin.  However, one of ordinary skill in the art would have recognized as obvious to form part of the cover of a clear resin.  Kim teaches that its console cover may have penetrating holes 61 that allows light to pass through so that a user can recognize displayed information (para. 48).  Kim further teaches that its console cover may have portions 170 formed of a transparent resin so that light penetrating portions of the console cover do not become blocked due to foreign substances (paras. 83-84).  One of ordinary skill in the art would have been motivated to have a portion of the console cover of Olesen to be made of a clear resin so that foreign 
As to claim 19, Kim teaches that the clear resin defines a light zone between top and bottom surfaces of the cover and the light zone is surrounded by non-clear resin (figs. 7 and 8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100127851 by Olesen et al. in view of U.S. Patent Application Publication 20150192288 by Kim et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20080273016 by Helgesen.
As to claim 6, Olesen teaches that its console cover extends between inner and outer ends (fig. 2).  While it teaches that its cover may partially cover the entirety of the control arrangement (para. 19), but it does not teach a tab and a bezel surrounding the console cover.  However, one of ordinary skill in the art would have recognized as obvious to mount a bezel on a tab of the cover of Olesen.  Helgesen teaches a bezel (cover 20) mounted to tabs of a console cover (figs. 1 and 2), and further teaches that the cover 20 provide the benefit of achieving a fluid-tight configuration (para. 22), which would have been readily understood by one of ordinary skill in the art to advantageously prevent damaging fluid from entering the display.  One of ordinary skill in the art would have been motivated to configure a bezel with the console cover of Olesen in order to prevent fluid intrusion.  Although Helgesen teaches that the bezel 
One of ordinary skill in the art would have recognized as obvious to have a non-clear resin of the console cover that is substantially opaque such that light bleed at the gap is not visible for the reasons discussed above in view of Englert.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20100127851 by Olesen et al. in view of U.S. Patent Application Publication 20150192288 by Kim et al. as applied to claim 12 above, and further in view of U.S. Patent Application Publication 20080273016 by Helgesen.
As to claim 16, Olesen teaches that its console cover extends between inner and outer ends (fig. 2).  While it teaches that its cover may partially cover the entirety of the control arrangement (para. 19), but it does not teach a tab and a bezel surrounding the console cover.  However, one of ordinary skill in the art would have recognized as obvious to mount a bezel on a tab of the cover of Olesen.  Helgesen teaches a bezel (cover 20) mounted to tabs of a console cover (figs. 1 and 2), and further teaches that the cover 20 provide the benefit of achieving a fluid-tight configuration (para. 22), which would have been readily understood by one of ordinary skill in the art to advantageously prevent damaging fluid from entering the display.  One of ordinary skill in the art would have been motivated to configure a bezel with the console cover of Olesen in order to prevent fluid intrusion.  Although Helgesen teaches that the bezel 
One of ordinary skill in the art would have recognized as obvious to have a non-clear resin of the console cover that is substantially opaque such that light bleed at the gap is not visible for the reasons discussed above in view of Englert.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SPENCER E BELL/             Primary Examiner, Art Unit 1711